Citation Nr: 1538724	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-01 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen a previously denied claim of service connection for a low back condition.  The matter has otherwise been adjudicated by the RO in Winston-Salem, North Carolina.

In support of his claim, the Veteran testified at a hearing at the RO in July 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing testimony is in the claims file.

In January 2013, the Board reopened the claim for service connection for a low back disability and remanded the claim on the merits to the RO via the Appeals Management Center (AMC), in Washington, D.C.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that service connection is warranted for low back disabilities to include arthritis and degenerative disc disease (DDD).  He points out that during service he injured his back and received treatment on different occasions.  He states that since service discharge he has experienced continuing back pain and in fact sought treatment from various medical professionals immediately after service discharge.  

As directed by the Board in the January 2013 remand, the Veteran had a VA compensation examination in April 2013.  The VA examiner that evaluated the Veteran for this medical opinion ultimately concluded unfavorably, disassociating the low back disabilities from any injury or disease the Veteran sustained or experienced in service.  In reporting the rationale, the examiner noted several factors.  The physician assistant noted that the inservice back strains were minimal; there was no evidence of chronicity during service; and the Veteran sustained a work related injury in 1977.  The examiner also noted there was no evidence of continuity of care subsequent to service discharge.  However, as reported above, the Veteran has reported continuing post service symptoms as well as treatment.  In addition, subsequent to the examiner's opinion, VA treatment records were obtained showing that the Veteran sought treatment for low back pain in June 1975 and August 1976, prior to the 1977 work-related injury.  Since the VA opinion did not adequately address this evidence, the opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Additional VA treatment records that have been obtained show that the Veteran was treated at the emergency room at Sampson County Hospital for his on-the-job back injury in September 1977, with follow-up care by his family doctor.  These records must be obtained on remand.  In addition, an additional attempt should be made to obtain any records related to a 1977 Workman's Compensation claim.  

The Board's prior remand noted that the issue of entitlement to service connection for a shortened left leg was raised in a July 2012 statement submitted by the Veteran.  He had claimed that this birth defect should have been discovered on his entrance examination and was aggravated by the stress of physical training.  He also stated that the combination of his birth defect and the in-service injury to his back is the underlying cause of his current back problems.  The claim for service connection for a shortened left leg was deemed to be inextricably intertwined with the service connection claim on appeal; therefore, the Board directed that it be adjudicated on remand.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This has not yet been accomplished.

Accordingly, the case is REMANDED for the following action:

1.  After complying with the duties to notify and assist, adjudicate the Veteran's claim for service connection for a shortened left leg.  The Veteran should be notified of this decision and of his appellate rights.

2.  Make arrangements to obtain any records relating to a Workers' Compensation claim filed by the Veteran in 1977.

3.  Make arrangements to obtain the Veteran's complete records related to his emergency room treatment at Sampson County Hospital in September 1977, as well as all records related to his follow-up care by his family doctor.  

4.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since January 2013.

5.  Thereafter, forward the claims folders to the examiner who performed the April 2013 VA examination for an addendum opinion (or, if unavailable, to another appropriate VA reviewer).  The examiner must review the Veteran's complete records in conjunction with providing the opinion.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's currently diagnosed low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include documented findings of low back strain or sprain in August 1959, July 1960, and August 1960.

In rendering this opinion, the examiner should specifically review and address:

* The findings in service of low back strain or sprain in August 1959, July 1960, and August 1960;

* The VA treatment records showing that the Veteran sought treatment for low back pain in June 1975 and August 1976, prior to his September 1977 work-related injury; 

* The August 1978 treatment records which document the Veteran's September 1977 back injury at work and his history of backache prior to that incident; and 

* The Veteran's competent reports of continuing back symptomatology since service, as well as the other lay statements of record concerning observations of the Veteran's symptoms.  See Statements from S.P. and J.O., dated August 24, 2010.  

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  Next, review the VA examiner's opinion.  If the report does not include adequate responses to the specific opinion(s) requested, it must be returned to the providing examiner for corrective action.  

7.  Finally, readjudicate the claim for a low back disability in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of his claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

